Atkinson, J.
The State superintendent of banks in pursuance of section 7, article 7 of the banking act of 1919 (Acts 1919, p. 156), submitted to the judge for approval an offer by a third person for purchase of a portion of the assets of an insolvent bank. Certain depositors and creditors filed a motion to strike the proceeding, and also certain “objections” in the nature of a cross-action, protesting against the order of confirmation and seeking to enjoin the official from entering into the proposed sale or any other sale. The judge approved the sale, denied the injunction, and apportioned the costs *892of court among the parties. The objectors excepted. After ihe judgment was rendered, the proposed purchaser refused to take the property and the superintendent of banks abandoned the proposed sale and proceeded with administration of the property in liquidation of the business. In the circumstances the motion of the defendant in error to dismiss the bill of exceptions on the ground that the questions are moot will be sustained, with direction, however, that all the'costs be taxed against the defendant in error, and the judgment excepted to shall be without prejudice to either party.

Writ of error dismissed.


All the Justices concur.